Citation Nr: 0310347	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  97-10 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether the character of the appellant's discharge from 
the December 1964 to January 1968 service period is a bar to 
receipt of VA compensation benefits.

2.  Whether the character of the appellant's discharge from 
the December 1964 to January 1968 service period is a bar to 
the provision of healthcare under Chapter 17, Title 38 of the 
United States Code.


WITNESSES AT HEARING ON APPEAL

Appellant and his brothers


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The appellant served on active duty from December 1964 to 
January 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1996 
administrative decision by the St. Petersburg, Florida RO.  

In December 1998, a hearing was held at the RO before a 
member of the Board who is no longer employed by the Board.  
A transcript of this hearing is of record.  This case was 
before the Board in July 1999 when it was remanded for 
additional development.

In July 2002, the Board sent the appellant a letter informing 
him that the Board Member who conducted his hearing in 
December 1998 was no longer employed by the Board and asking 
him if he wished to attend another hearing before a Board 
Member who would render a determination in his case.  In 
correspondence received by the Board in August 2002, the 
appellant indicated that he wished to attend another hearing.  
In January 2003, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of this hearing 
is of record.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted during the pendency of the appellant's appeal, 
explicitly eliminated the requirement that a claimant submit 
evidence of a well-grounded claim.  The VCAA and the 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Following its review of the record, the Board has determined 
that further RO actions are required to comply with the 
requirements of the VCAA and the implementing regulations.  
Accordingly, the case is REMANDED to the RO for the 
following: 

1.  The RO should send a letter to the 
appellant that provides the notice 
required under 38 U.S.C.A. § 5103(a).  In 
this letter the appellant should be 
informed of the following:  

A.  Where a former service member did not 
die in service, pension, compensation, or 
dependency and indemnity compensation is 
not payable unless the period of service 
on which the claim is based was 
terminated by discharge or release under 
conditions other than dishonorable.  38 
U.S.C.A. § 101(2).  

Service department findings are binding 
on the VA for purposes of establishing 
service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  

A discharge or release from service under 
one of the conditions specified in 38 
C.F.R. § 3.12 (2002) is a bar to the 
payment of benefits, unless it is found 
that the person was insane at the time of 
committing the offense causing such 
discharge or release, or unless otherwise 
specifically provided.  Benefits are not 
payable where the former service member 
was discharged or released by reason of a 
discharge under other than honorable 
conditions issued as a result of an 
absence without official leave (AWOL) for 
a continuous period of at least 180 days.  
A discharge or release because of willful 
or persistent misconduct is considered to 
have been issued under dishonorable 
conditions.  This includes a discharge 
under other than honorable conditions, if 
it is determined that it was issued 
because of willful and persistent 
misconduct.  A discharge because of a 
minor offense will not, however, be 
considered willful and persistent 
misconduct if service was otherwise 
honest, faithful, and meritorious.  38 
C.F.R. § 3.12.

B.  The bar to entitlement to benefits 
does not apply if there are compelling 
circumstances to warrant a prolonged 
unauthorized absence.  The following 
factors will be considered in determining 
whether there are compelling 
circumstances to warrant the prolonged 
unauthorized absence: (i)  Length and 
character of service exclusive of the 
period of prolonged AWOL.  Service 
exclusive of the period of prolonged AWOL 
should generally be of such quality and 
length that it can be characterized as 
honest, faithful and meritorious and of 
benefit to the Nation; (ii) Reasons for 
going AWOL.  Reasons which are entitled 
to be given consideration when offered by 
the claimant include family emergencies 
or obligations, or similar types of 
obligations or duties owed to third 
parties.  The reasons for going AWOL 
should be evaluated in terms of the 
person's age, cultural background, 
educational level and judgmental 
maturity.  Consideration should be given 
to how the situation appeared to the 
person himself or herself, and not how 
the adjudicator might have reacted.  
Hardship or suffering incurred during 
overseas service, or as a result of 
combat wounds of other service-incurred 
or aggravated disability, is to be 
carefully and sympathetically considered 
in evaluating the person's state of mind 
at the time the prolonged AWOL period 
began; (iii) A valid legal defense exists 
for the absence which would have 
precluded a conviction for AWOL.  
Compelling circumstances could occur as a 
matter of law if the absence could not 
validly be charged as, or lead to a 
conviction of, an offense under the 
Uniform Code of Military Justice.  For 
purposes of this paragraph the defense 
must go directly to the substantive issue 
of absence rather than to procedures, 
technicalities or formalities.  38 C.F.R. 
§ 3.12(c).

C.  An insane person is one who, while 
not mentally defective or 
constitutionally psychopathic, except 
when a psychosis has been engrafted upon 
such basic condition, exhibits, due to 
disease, a more or less prolonged 
deviation from his normal method of 
behavior; or who interferes with the 
peace of society; or who has so departed 
from the accepted standards of the 
community to which by birth and education 
he belongs as to lack the ability to make 
further adjustment to the social customs 
of the community in which he resides.  38 
C.F.R. § 3.354.  The term 
"constitutionally psychopathic" in 38 
C.F.R. § 3.354 refers to a condition 
which may be described as an antisocial 
personality disorder.  Behavior which is 
attributable to a personality disorder 
does not satisfy the definition of 
insanity in 38 C.F.R. § 3.354(a).  
VAOPGCPREC 20-97 (May 22, 1997).

D.  The health care related benefits 
authorized by Chapter 17, Title 38, 
United States Code, may be available to 
persons with other than honorable 
discharges for disability incurred or 
aggravated during service.  The 
exceptions include cases where the 
pertinent period of service was 
terminated by a bad conduct discharge or 
where one of the statutory bars listed in 
38 C.F.R. § 3.12(c) applies.  38 C.F.R. § 
3.360.

D.  The appellant served on active duty 
from December 1964 to January 1968.  He 
underwent three special court martials 
for four periods of absence without leave 
(for a total of 811 days of lost time) 
during his military service.  He received 
an undesirable discharge.  Although an 
Army Discharge Review Board initially 
upgraded the appellant's discharge to 
"general," this upgrade was ultimately 
not affirmed by the DRB by unanimous vote 
in November 1978.  Therefore, the 
evidence of record must establish that 
the appellant was insane at the time of 
his AWOL offenses, or that there were 
compelling circumstances (as described 
above) to warrant his prolonged 
unauthorized absences. 

E.  The appellant should submit evidence, 
particularly medical evidence, which 
tends to show that he was insane at the 
time of his AWOL offenses, or he should 
submit evidence which tends to show that 
there were compelling circumstances (as 
described above) to warrant his prolonged 
unauthorized absences.  VA will assist 
him in obtaining such evidence if he 
sufficiently identifies it and provides 
any necessary authorization for VA to 
obtain such evidence.  He must submit the 
evidence and information requested by the 
RO within one year of the date of the 
RO's notification letter.  

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002), to include attempting to obtain 
any pertinent evidence identified, but 
not provided, by the appellant.  

3.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, the appellant 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise 
notified by the RO, but he may furnish additional evidence 
and argument while this case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)






4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




